DETAILED ACTION
Claims 1-3 and 5-20 are pending.  Claim 4 is cancelled.
The rejection of claims 9-10 under 35 U.S.C. § 112 is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/4/21, have been fully considered but are not persuasive, except regarding the prior rejections under 35 U.S.C. § 112.
Applicant’s arguments that the combination of Ramey, Saito and Alexandropoulos fails to teach independent claims 1, 12 and 16 (pages 12-15) are moot in view of the newly cited reference, Bugaris; see the rejection of claims 1, 12 and 16 under 35 U.S.C. § 103 below.
Applicant’s arguments that the previous combination of references fails to teach dependent claim 18 (pages 15-16) are moot in view of the newly cited reference, Bugaris; see the rejection of claim 18 below.
Applicant’s arguments regarding the dependent claims (pages 16-17) are moot in view of the continued rejection of the independent claims.  In addition, Applicant’s arguments regarding the secondary references failing to teach aspects of the independent claims (page 17) are moot as these additional secondary references are not cited in rejecting the independent claims and in view of Bugaris.  Also note that Dutta is no longer cited in the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 9-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramey et al. U.S. Patent No. 5902973 (hereinafter Ramey) in view of Saito et al. U.S. Patent Publication No. 20020034321 (hereinafter Saito) and further in view of Alexandropoulos U.S. Patent Publication No. 20040164615 (hereinafter Alexandropoulos) and Bugaris et al. U.S. Patent Publication No. 20170269128 (hereinafter Bugaris).
Regarding claim 1, Ramey teaches a system, comprising: 
electrical protection circuitry coupled between a power supply and a load, wherein the electrical protection circuitry is configured to electrically couple the power supply to the load [col. 4 lines 21-37, Fig. 1 — circuit breaker assembly 3 includes a circuit breaker subassembly and a trip unit subassembly (a circuit breaker trip provides protection for a load by disconnecting the supply when a trip current is exceeded)]; 
a handle disposed on an outer surface of housing of the electrical protection circuitry, wherein the handle is configured to provide access to at least a portion of the electrical protection circuitry [col. 4 lines 21-37, Figs. 1-2 —  circuit breaker operator handle system 1 comprises a circuit breaker operator handle assembly 2 (on outer surface of housing) and a circuit breaker assembly 3; col. 7 lines 19-26, Fig. 9—  an enclosure door 100 of an enclosure (not shown) that is used to enclose the circuit breaker operator handle system 1; col. 8 lines 15-43 — the enclosure door 100 may only be opened when the operator handle 23 and the toggle handle 3a of the circuit breaker assembly 3 are in their OFF positions].
But Ramey fails to clearly specify a status indicator configured to emit light in response to a first control signal; and control circuitry configured to: receive an actuation request based at least in 
However, Saito teaches a status indicator configured to emit light in response to a first control signal [0103-0104 — "Yes" or "No" signal; 0107-0109 —  sensor lock 10 shown in FIG. 1 can be provided with a warning mechanism like a buzzer, LED or other display device, light, etc. …   (by outputting a "No" signal), and to display a warning signal of the type mentioned earlier]; and 
control circuitry configured to: 
receive an actuation request, wherein the actuation request comprises an identity parameter identifying an operator that initiated the actuation request [0087—0092   FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes, and a "No" signal if there is no match; 0101 — matching circuit B outputs a "Yes" signal and the pin 22 assumes Position 1 unlocking concerned object E]; 

transmit a second control signal to the handle in response to determining that the identity parameter matches the list of authorized operators, wherein the second control signal is configured to permit access [0085—0092 — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes (database), and a "No" signal if there is no match; 0101 — matching circuit B outputs a "Yes" signal and the pin 22 assumes Position 1 unlocking concerned object E; 0136-0143 — When the sensor A is pressed with the appropriate finger, when the door 45 is in the locked condition, the matching circuit B outputs a "Yes" signal and the control circuit C disengages the pin 22 from the hole 23. This in turn permits the turning of the lever 49, withdrawing the latch bolt 46 into the door and unlocking the door 45].
Ramey and Saito are analogous art.  They relate to access control systems for enclosures, furthermore Saito is pertinent to the problem being solved, see MPEP 2141.01(a).

One of ordinary skill in the art would have been motivated to do this modification in order to restrict access to only authorized persons, as taught by Saito [0002, 0108, 0122].  In addition, it would be obvious to provide the lock status using known LED indicators that are easily read by an operator, potentially to confirm operational status in difficult lighting conditions.
But the combination of Ramey and Saito fails to clearly specify receiving an actuation request based at least in part on a position of the handle, determine a current operational status associated with the electrical protection circuitry; and query a database to determine whether the identity parameter matches a list of authorized operators associated with operating the electrical protection circuitry while in the current operational status.
However, Alexandropoulos teaches receiving an actuation request based at least in part on a position of the handle [0007-0009 —  movements associated with a locking element (corresponding to, for example, a solenoid in a lock) can be detected based on a sequence of signal interruptions (corresponding to, for example, interruptions in an optical signal) caused by such movements (e.g., manipulations of a door handle) and this sequence of signal interruptions can further serve as a basis for actuating the locking element to gain access to a restricted-access space defined within an enclosure (corresponding to, for example, an automobile, a boat, an airplane, a building, a container, a cabinet, etc.)… An equivalence between the sequence of digital logic levels and the previously-entered code can further serve as a basis for identifying a user who is authorized to access the restricted-access space.; 0030-0036, Fig. 2 —  a signal 
Ramey, Saito and Alexandropoulos are analogous art.  They relate to access control systems for enclosures, furthermore Saito and Alexandropoulos are pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey and Saito, by incorporating the above limitations, as taught by Alexandropoulos.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize a handle position to initiate a request and transition out of an idle mode not requiring identification analysis, as suggested by Alexandropoulos [0030-0036].
But the combination of Ramey, Saito and Alexandropoulos fails to clearly specify determining a current operational status associated with the electrical protection circuitry; and querying a database to determine whether the identity parameter matches a list of authorized operators 
However, Bugaris teaches determining a current operational status associated with the electrical protection circuitry [0107-0112, Figs. 24-27 — the controller can seek status from the voltage detector. if the panel is energized access can be denied or an additional set-of requirements can be incorporated into the controller logic to determine if access can be granted. For instance, energized work may be dependent on having additional documentation (approved energized work permit, completed job briefing, etc.)]; and querying a database to determine whether the identity parameter matches a list of authorized operators associated with operating the electrical protection circuitry while in the current operational status [0107-0112, Figs. 24-27 — The user presents his or her credentials to the reader. This process may include scanning a badge or fob, entering a PIN or password on a keypad, or presenting a fingerprint, among other methods. The systems completes the process to authenticate the credentials by validating them via the credential verification system whether it is internal to the controller or linked via a separate system… if the panel is energized access can be denied or an additional set-of requirements can be incorporated into the controller logic to determine if access can be granted. For instance, energized work may be dependent on having additional documentation (approved energized work permit, completed job briefing, etc.)] wherein the system is configured to permit access [0107-0112, Figs. 24-27 — If all conditions have been determined satisfactory for the lock to disengage, access is granted to the enclosure. Depending on the style of lock used, the lock could engage automatically].
Ramey, Saito, Alexandropoulos and Bugaris are analogous art.  Ramey, Saito, Alexandropoulos and Bugaris relate to access control systems for enclosures, Ramey and Bugaris relate to circuit 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, and Alexandropoulos, by incorporating the above limitations, as taught by Bugaris.  
One of ordinary skill in the art would have been motivated to do this modification so that only approved workers or those who have been briefed are allowed to access a potentially dangerous energized system, as taught by Bugaris [0107-0112].
Regarding claim 2, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Saito teaches that control circuitry is configured to store, in the database, an indication indicative of the identity parameter matching the list of authorized operators, wherein the database comprises a plurality of indications representative of a plurality of previously authorized operators [0071 — sensor unit A detects the fingerprint pattern of a finger that is pressed against the sensor. The matching circuit B matches the fingerprint pattern detected by A with the pre-registered fingerprint data (previously authorized); 0085—0092 — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes (database), and a "No" signal if there is no match].

One of ordinary skill in the art would have been motivated to do this modification in order to restrict access to only authorized persons, as taught by Saito [0002, 0108, 0122].
Regarding claim 3, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Saito teaches that an identity parameter comprises fingerprint data, biometric data, image data, audio data, radio frequency tag identifier, or any combination thereof [0087—0092   FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes, and a "No" signal if there is no match].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos and Bugaris, by incorporating the above limitations, as taught by Saito.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access to only authorized persons using the known technique of fingerprint identification, as taught by Saito [0002, 0087-0092, 0108, 0122].  
Regarding claim 5, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Ramey teaches the electrical protection circuitry [col. 4 lines 21-37, Fig. 1 — circuit breaker assembly 3 includes a circuit breaker subassembly and a trip unit subassembly  (a circuit breaker trip provides protection for a load by disconnecting the supply when a trip current is exceeded)] and providing access to electrical circuitry housing [col. 7 lines 19-26, Fig. 9—  an enclosure door 100 of an enclosure (not shown) that is used to enclose the circuit breaker operator handle system 1; col. 8 lines 15-43 — the enclosure door 100 may only be opened when the operator handle 23 and the toggle handle 3a of the circuit breaker assembly 3 are in their OFF positions].
Further, Saito teaches a handle being rotated into a position and a control system configured to receive data corresponding to the identity parameter of the operator that rotated the handle, wherein the data is received from a sensor disposed on the handle [0136-0143, Fig. 6 — a lever 49 is rotated by an operator… sensor A of the type shown in FIG. 1 is installed at the base of the lever 49 (handle)… When the sensor A is pressed with the appropriate finger the door is unlocked… sensor lock of Example 2 can be made very small, because the pressure-based fingerprint sensor 100]; and 
transmit the identity parameter to the control circuitry to authenticate the identity of the operator based on the data [0087—0092 —  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes, and a "No" signal if there is no match], 

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos and Bugaris, by incorporating the above limitations, as taught by Saito.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access to only authorized persons by using a well-known type of rotary handle and conveniently locating the sensor proximate to where a user places their hand to operate the handle, as suggested by Saito [0002, 0108, 0122, 0136-0143].
Further, Alexandropoulos teaches a control system configured to: receive an indication of the handle being rotated into an additional position associated with the actuation request [0030-0036 — an emitted signal 120 (formed by, for example, a signal emitter component 122 of the movement detection element 116) caused, at least in part, by a rotation and/or other movement of a protruding member 124… This handle lift-release sequence can be repeated (additional lift-release/positions)].

One of ordinary skill in the art would have been motivated to do this modification in order to provide any additional control information needed, as suggested by Alexandropoulos [0034].
Regarding claim 9, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Ramey teaches electrical protection circuitry [col. 4 lines 21-37, Fig. 1 — circuit breaker assembly 3 includes a circuit breaker subassembly and a trip unit subassembly (a circuit breaker trip provides protection for a load by disconnecting the supply when a trip current is exceeded)].
Further, Alexandropoulos teaches that control circuitry is configured to receive the actuation request based at least in part on a position of the handle [0007-0009 —  movements associated with a locking element (corresponding to, for example, a solenoid in a lock) can be detected based on a sequence of signal interruptions (corresponding to, for example, interruptions in an optical signal) caused by such movements (e.g., manipulations of a door handle) and this sequence of signal interruptions can further serve as a basis for actuating the locking element to gain access to a restricted-access space defined within an enclosure (corresponding to, for example, an automobile, a boat, an airplane, a building, a container, a cabinet, etc.)… An equivalence between the sequence of digital logic levels and the previously-entered code can further serve as a basis for identifying a user who is authorized to access the restricted-access space.; 0030-0036, Fig. 2 —  a signal detector component 114 of a movement detection element 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos and Bugaris, by incorporating the above limitations, as taught by Alexandropoulos.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize a handle position to initiate a request and transition out of an idle mode not requiring identification analysis, as suggested by Alexandropoulos [0030-0036].
Further, Bugaris teaches that a power supply is coupled to the electrical protection circuitry via three electrical lines, wherein each of the three electrical lines is respectively associated with an electrical line status of a plurality of electrical line statuses [0062-0063, Figs. 6-7 and 9-14 — FIG. 6 shows using separate monitors on both the line and supply side — three electrical lines are shown passing in and out of the electrical disconnect (protection circuitry)], and wherein the control circuitry is configured to receive the actuation request based at least in part on the plurality of electrical status [0107-0112, Figs. 24-27 — The user presents his or her credentials 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system by simply substituting a known 3-phase electrical system, as taught by Bugaris, for the generic electrical system of Ramey, for the predictable result of a 3-phase breaker protection system.  And, it would be obvious to provide electrical line status monitoring on each of the three phases to make it easier to identify the location/source of a fault. Further, it would be obvious to one of ordinary skill in the art to do this modification so that only approved workers or those who have been briefed are allowed to access a potentially dangerous energized system (including 3-phase systems), as taught by Bugaris [0107-0112].
Regarding claim 10, the combination of Ramey, Saito, Alexandropoulos, and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Ramey teaches that a handle is a status indicator disposed on the outer surface of housing of the electrical protection circuitry [col. 4 lines 21-37, Figs. 1-2 —  circuit breaker operator handle system 1 comprises a circuit breaker operator handle assembly 2 (on outer 
Further, Bugaris teaches three status indicators, wherein each of the three electrical lines corresponds to a respective status indicator, and wherein each of the three status indicators emit light respectively based on the plurality of electrical line statuses [0062-0063, Figs. 6-7 and 9-14 — FIG. 6 shows using separate monitors on both the line and supply side —  device 31; 0045 —  Typical indicators convey the presence of a signal by illuminating an LED (light emitting diode) or some other type of active indication ].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system by simply substituting a known 3-phase electrical system, as taught by Bugaris, for the generic electrical system of Ramey, for the predictable result of a 3-phase breaker protection system.  In addition, it would be obvious to provide electrical line status monitoring using known LED indicators that are easily read by an operator, potentially to confirm operational status in difficult lighting conditions, on each of the three phases to make it easier to identify the location of a fault.
Regarding claim 11, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Saito teaches the control circuitry is configured to update a data record in a database to indicate that the identity parameter matches the list of authorized operators in response to determining that the identity parameter matches the list of authorized operators [0085—0092  — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos and Bugaris, by incorporating the above limitations, as taught by Saito.  
One of ordinary skill in the art would have been motivated to do this modification in order to be able to determine who has been provided access, as taught by Saito [0130-0131].
Regarding claim 12, Ramey teaches a device, comprising: 
a handle disposed on an electrical circuitry housing, wherein the handle is configured to rotate about an axis central to a base of the handle by an operator [col. 4 lines 21-37, Figs. 1-2 —  circuit breaker operator handle system 1 comprises a circuit breaker operator handle assembly 2 (on outer surface of housing) and a circuit breaker assembly 3; col. 4 lines 49-60 — the rotatable movement of the operator handle assembly 20; col. 7 lines 19-26, Fig. 9— an 
But Ramey fails to clearly specify a control system configured to receive an indication of the handle being rotated into a position associated with an authentication request; receive data corresponding to an identity of an operator of the handle, wherein the data is received from a sensor disposed on the handle; determine a current operational status associated with the electrical protection circuitry; authenticate the identity of the operator based on the data based on a list of authorized operators associated with operating the electrical protection circuitry while in the current operational status; and transmit an actuation signal to circuitry disposed on the handle response to authenticating the identity of the operator, wherein the actuation signal is configured to enable the handle to provide access to a housing.
However, Saito teaches a control system configured to receive an authentication request; receive data corresponding to an identity of an operator of the handle [0087—0092   FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes, and a "No" signal if there is no 
wherein the data is received from a sensor disposed on the handle [0136-0143, Fig. 6 — a lever 49 is rotated by an operator…  sensor A of the type shown in FIG. 1 is installed at the base of the lever 49 (handle)… When the sensor A is pressed with the appropriate finger the door is unlocked… sensor lock of Example 2 can be made very small, because the pressure-based fingerprint sensor 100]; 
authenticate the identity of the operator based on the data [0085—0092 — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes (database), and a "No" signal if there is no match]; and 
transmit an actuation signal to circuitry disposed on the handle response to authenticating the identity of the operator, wherein the actuation signal is configured to enable the handle to provide access to a housing [0085—0092  — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes (database), and a "No" signal if there is no match; 0101 — matching circuit B outputs a "Yes" signal and the pin 22 assumes Position 1 unlocking concerned object E; 0136-0143 — When the sensor A is pressed with the appropriate finger, when the door 45 is in the locked condition, the matching circuit B outputs a "Yes" signal and the control circuit C disengages the pin 22 from the hole 23. This in turn 
Ramey and Saito are analogous art.  They relate to access control systems for enclosures, furthermore Saito is pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by Ramey, by incorporating the above limitations, as taught by Saito.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access to only authorized persons, as taught by Saito [0002, 0108, 0122].
But the combination of Ramey and Saito fails to clearly specify receiving an indication of the handle being rotated into a position associated with an authentication request and determine a current operational status associated with the electrical protection circuitry; authenticate the identity of the operator based on the data based on a list of authorized operators associated with operating the electrical protection circuitry while in the current operational status..
However, Alexandropoulos teaches receiving an indication of the handle being rotated into a position associated with an authentication request [0007-0009 —  movements associated with a locking element (corresponding to, for example, a solenoid in a lock) can be detected based on a sequence of signal interruptions (corresponding to, for example, interruptions in an optical signal) caused by such movements (e.g., manipulations of a door handle) and this sequence of signal interruptions can further serve as a basis for actuating the locking element to gain access to a restricted-access space defined within an enclosure (corresponding to, for example, an 
Ramey, Saito and Alexandropoulos are analogous art.  They relate to access control systems for enclosures, furthermore Saito and Alexandropoulos are pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey and Saito, by incorporating the above limitations, as taught by Alexandropoulos.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize a handle position to initiate a request and transition out of an idle mode not requiring identification analysis, as suggested by Alexandropoulos [0030-0036].

However, Bugaris teaches determining a current operational status associated with the electrical protection circuitry [0107-0112, Figs. 24-27 — the controller can seek status from the voltage detector... if the panel is energized access can be denied or an additional set-of requirements can be incorporated into the controller logic to determine if access can be granted. For instance, energized work may be dependent on having additional documentation (approved energized work permit, completed job briefing, etc.)]; and authenticate the identity of the operator based on the data based on a list of authorized operators associated with operating the electrical protection circuitry while in the current operational status [0107-0112, Figs. 24-27 — The user presents his or her credentials to the reader. This process may include scanning a badge or fob, entering a PIN or password on a keypad, or presenting a fingerprint, among other methods. The systems completes the process to authenticate the credentials by validating them via the credential verification system whether it is internal to the controller or linked via a separate system… if the panel is energized access can be denied or an additional set-of requirements can be incorporated into the controller logic to determine if access can be granted. For instance, energized work may be dependent on having additional documentation (approved energized work permit, completed job briefing, etc.)] wherein the system is configured to provide access [0107-0112, Figs. 24-27 — If all conditions have been determined satisfactory for the lock to disengage, access is granted to the enclosure. Depending on the style of lock used, the lock could engage automatically].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, and Alexandropoulos, by incorporating the above limitations, as taught by Bugaris.  
One of ordinary skill in the art would have been motivated to do this modification so that only approved workers or those who have been briefed are allowed to access a potentially dangerous energized system, as taught by Bugaris [0107-0112].
Regarding claim 13, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Saito teaches that the control system is configured to authenticate the identity of the operator based at least in part by transmitting an actuation request comprising the data to a computing device wherein the computing device is configured to authenticate the identity of the operator based at least in part by querying a database to match the data to a dataset stored in the database [0078 — The matching circuit B shown in FIG. 1 is equipped with a DSP (digital signal processor) 12; 0085—0092  — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes (database), and a "No" signal if there is no 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito and Alexandropoulos, by incorporating the above limitations, as taught by Saito.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access to only authorized persons, as taught by Saito [0002, 0108, 0122].
Further, Alexandropoulos teaches authenticating the identity of the operator in response to the handle being rotated into the position [0007-0009 —  movements associated with a locking element (corresponding to, for example, a solenoid in a lock) can be detected based on a sequence of signal interruptions (corresponding to, for example, interruptions in an optical signal) caused by such movements (e.g., manipulations of a door handle) and this sequence of signal interruptions can further serve as a basis for actuating the locking element to gain access to a restricted-access space defined within an enclosure (corresponding to, for example, an automobile, a boat, an airplane, a building, a container, a cabinet, etc.)… An equivalence between the sequence of digital logic levels and the previously-entered code can further serve as a basis for identifying a user who is authorized to access the restricted-access space.; 0030-0036, Fig. 2 —  a signal detector component 114 of a movement detection element 116 can detect 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos and Bugaris, by incorporating the above limitations, as taught by Alexandropoulos.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide any additional control information needed, as suggested by Alexandropoulos [0034].
Regarding claim 14, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Ramey teaches that handle comprises a spring-loaded device or locking device, wherein the spring-loaded device or locking device is configured to unlock and enable the handle to rotate to provide access to at least a portion of the electrical circuitry housing [col. 4 lines 21-37, Figs. 1-2 —  circuit breaker operator handle system 1 comprises a circuit breaker operator handle assembly 2 (on outer surface of housing) and a circuit breaker assembly 3; col. 7 lines 19-26, Fig. 9—  an enclosure door 100 of an enclosure (not shown) that is used to enclose the circuit 
Further, Saito teaches spring-loaded circuitry or locking circuitry, wherein the spring-loaded circuitry  [0137 — lever 49 is held in a more or less horizontal initial position by a spring kept in the lock] or locking circuitry is configured to unlock and providing access to at least a portion of the housing in response to the circuitry receiving the actuation signal [0078 — The matching circuit B shown in FIG. 1 is equipped with a DSP (digital signal processor) 12; 0085—0092  — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes (database), and a "No" signal if there is no match; 0101 — matching circuit B outputs a "Yes" signal and the pin 22 assumes Position 1 unlocking concerned object E; 0136-0143 — When the sensor A is pressed with the appropriate finger, when the door 45 is in the locked condition, the matching circuit B outputs a "Yes" signal and the control circuit C disengages the pin 22 from the hole 23. This in turn permits the turning of the lever 49, withdrawing the latch bolt 46 into the door and unlocking the door 45].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos and Bugaris, by incorporating the above limitations, as taught by Saito.  

Regarding claim 16. Ramey teaches a method, comprising: 
a handle being rotated into a position by an operator, wherein the handle is disposed on an electrical circuitry housing, and wherein the handle is configured to rotate about an axis central to a base of the handle [col. 4 lines 21-37, Figs. 1-2 —  circuit breaker operator handle system 1 comprises a circuit breaker operator handle assembly 2 (on outer surface of housing) and a circuit breaker assembly 3; col. 4 lines 49-60 — the rotatable movement of the operator handle assembly 20; col. 7 lines 19-26, Fig. 9— an enclosure door 100 of an enclosure (not shown) that is used to enclose the circuit breaker operator handle system 1; col. 7 lines 49-55 — operator handle 23 is rotated ninety degrees (90°) clockwise from the OFF position to the ON position; col. 8 lines 15-43 — the enclosure door 100 may only be opened when the operator handle 23 and the toggle handle 3a of the circuit breaker assembly 3 are in their OFF positions]; 
to allow the handle to provide access to the electrical circuitry housing [col. 8 lines 15-43 — the enclosure door 100 may only be opened when the operator handle 23 and the toggle handle 3a of the circuit breaker assembly 3 are in their OFF positions].
But Ramey fails to clearly specify receiving, via a processor, an indication of a handle being rotated into a position associated with an authentication request, receiving, via the processor, data associated with an identity of an operator of the handle, wherein the data is received from a sensor disposed on the handle; determining, via the processor, a current operational status associated with electrical protection circuitry disposed within the electrical circuitry housing; 
wherein the data is received from a sensor disposed on the handle [0136-0143, Fig. 6 — a lever 49 is rotated by an operator…  sensor A of the type shown in FIG. 1 is installed at the base of the lever 49 (handle)… When the sensor A is pressed with the appropriate finger the door is unlocked… sensor lock of Example 2 can be made very small, because the pressure-based fingerprint sensor 100]; 
authenticating, via the processor, the identity of the operator based on the data [0085—0092 — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" 
transmitting, via the processor, an actuation signal to circuitry disposed on the handle, wherein the actuation signal is configured to enable the circuitry to allow the handle to provide access to the electrical circuitry housing in response to authenticating the identity of the operator [0085—0092  — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes (database), and a "No" signal if there is no match; 0101 — matching circuit B outputs a "Yes" signal and the pin 22 assumes Position 1 unlocking concerned object E; 0136-0143 — When the sensor A is pressed with the appropriate finger, when the door 45 is in the locked condition, the matching circuit B outputs a "Yes" signal and the control circuit C disengages the pin 22 from the hole 23. This in turn permits the turning of the lever 49, withdrawing the latch bolt 46 into the door and unlocking the door 45].
Ramey and Saito are analogous art.  They relate to access control systems for enclosures, furthermore Saito is pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by Ramey, by incorporating the above limitations, as taught by Saito.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access to only authorized persons, as taught by Saito [0002, 0108, 0122].

However, Alexandropoulos teaches receiving, via a processor, an indication of a handle being rotated into a position associated with an authentication request [0007-0009 —  movements associated with a locking element (corresponding to, for example, a solenoid in a lock) can be detected based on a sequence of signal interruptions (corresponding to, for example, interruptions in an optical signal) caused by such movements (e.g., manipulations of a door handle) and this sequence of signal interruptions can further serve as a basis for actuating the locking element to gain access to a restricted-access space defined within an enclosure (corresponding to, for example, an automobile, a boat, an airplane, a building, a container, a cabinet, etc.)… An equivalence between the sequence of digital logic levels and the previously-entered code can further serve as a basis for identifying a user who is authorized to access the restricted-access space; 0031 — a control element 128 that may include, for example, one or more digital data processing devices and/or components thereof; 0030-0036, Fig. 2 —  a signal detector component 114 of a movement detection element 116 can detect handle movements associated with the locking element 112… any type of change in a signal attribute in an emitted signal 120 (formed by, for example, a signal emitter component 122 of the movement detection element 116) caused, at least in part, by a rotation and/or other movement of a protruding 
Ramey, Saito and Alexandropoulos are analogous art.  They relate to access control systems for enclosures, furthermore Saito and Alexandropoulos are pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey and Saito, by incorporating the above limitations, as taught by Alexandropoulos.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize a handle position to initiate a request and transition out of an idle mode not requiring identification analysis, as suggested by Alexandropoulos [0030-0036].
But the combination of Ramey, Saito and Alexandropoulos fails to clearly specify determining, via the processor, a current operational status associated with electrical protection circuitry disposed within the electrical circuitry housing; authenticating, via the processor, the identity of the operator based on the data based on a list of authorized operators of the electrical protection circuitry associated with operating the electrical protection circuitry while in the current operational status.


Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, and Alexandropoulos, by incorporating the above limitations, as taught by Bugaris.  
One of ordinary skill in the art would have been motivated to do this modification so that only approved workers or those who have been briefed are allowed to access a potentially dangerous energized system, as taught by Bugaris [0107-0112].
Regarding claim 17, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Ramey teaches electrical circuitry housing [col. 4 lines 21-37, Fig. 1 — circuit breaker assembly 3 includes a circuit breaker subassembly and a trip unit subassembly (a circuit breaker trip provides protection for a load by disconnecting the supply when a trip current is exceeded)].
Further, Saito teaches that authenticating the identity of the operator based on the data comprises: transmitting the data to a computing system [0078 — The matching circuit B shown in FIG. 1 is equipped with a DSP (digital signal processor) 12] configured to determine whether the operator is authorized to access the housing based at least in part on query results from a query of a database and the data [0087—0092   FIG. 3 starts processing when the DSP 12 
receiving a signal indicative of the operator being authorized [0078 — The matching circuit B shown in FIG. 1 is equipped with a DSP (digital signal processor) 12; 0085—0092 — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes (database), and a "No" signal if there is no match; 0087—0092   FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes, and a "No" signal if there is no match; 0101 — matching circuit B outputs a "Yes" signal and the pin 22 assumes Position 1 unlocking concerned object E]; and transmitting a control signal to a status indicator of the handle to cause the status indicator of the handle to visually identify that the operator is authorized [0103-0104 — "Yes" or "No" signal; 0107-0109 —  sensor lock 10 shown in FIG. 1 can be provided with a warning mechanism like a buzzer, LED or other display device, light, 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos and Bugaris, by incorporating the above limitations, as taught by Saito.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access to only authorized persons, as taught by Saito [0002, 0108, 0122].  In addition, it would be obvious to provide the lock status using known LED indicators that are easily read by an operator, potentially to confirm operational status in difficult lighting conditions.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramey, Saito, Alexandropoulos and Bugaris in view of Carney et al. U.S. Patent No. 20130169815 (hereinafter Carney).
Regarding claim 6, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
But the combination of Ramey, Saito, Alexandropoulos and Bugaris fails to clearly specify storing an association of the identity parameter with a device identifier, wherein the device identifier comprises a tag identifier or string of data configured to identify a first device from a plurality of devices, and wherein the association between the identity parameter and the device identifier is configured to provide authorization for the operator to interact with the first device.

Ramey, Saito, Alexandropoulos, Bugaris and Carney are analogous art.  Ramey, Bugaris and Carney related to electrical control systems.  And Saito, Alexandropoulos, Bugaris and Carney are pertinent to the problem being solved, see MPEP 2141.01(a).

One of ordinary skill in the art would have been motivated to do this modification to provide a convenient means for looking up which operator was permitted to interact with which device, particularly in a human accessible form using strings or tags.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramey, Saito, Alexandropoulos, Bugaris and Carney in view of Henneberry et al. U.S. Patent No. 20070055889 (hereinafter Henneberry).
Regarding claim 7, the combination of Ramey, Saito, Alexandropoulos, Bugaris and Carney teaches all the limitations of the base claims as outlined above.  
Further, Carney teaches that a database comprises an association between the identity parameter, the device identifier, and wherein the control circuitry is configured to determine that the identity parameter matches the list of authorized operators [0012 — enclosures 105, as detailed in FIGS. 2A and 2B, may be a telecommunication cabinet having at least one door 170 (or access panel) for housing utility components 160 in the inside of the enclosure. The utility components 160 may be electrical components (devices); 0043-0045, Fig. 3 — operators may be identified by name, number, etc. In the exemplary table in FIG. 3, the operators are identified by number — each enclosure is identified by a string/tag; 0052, Fig. 4 — security server 115 may determine if the person attempting to access the enclosure 105 is an operator associated with the enclosure 105. This may be determined by using the lookup table discussed above….  If the operator is 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos, Bugaris and Carney, by incorporating the above limitations, as taught by Carney.  
One of ordinary skill in the art would have been motivated to do this modification to provide a convenient means for looking up which operator was permitted to interact with which device, particularly in a human accessible form using strings or tags.
But the combination of Ramey, Saito, Alexandropoulos, Bugaris and Carney fails to clearly specify that a database comprises an association between the identity parameter, the device identifier, a desired permission level selected based at least in part on the device identifier, and an assigned permission level selected based at least in part on the identity parameter, and wherein the control circuitry is configured to determine that the identity parameter matches the list of authorized operators when the desired permission level for the device identifier matches the assigned permission level for the identity parameter.

Ramey, Saito, Alexandropoulos, Bugaris, Carney and Henneberry are analogous art.  Ramey, Bugaris, Carney and Henneberry related to electrical control systems.  And Saito, Alexandropoulos, Bugaris, Carney and Henneberry are pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the 
One of ordinary skill in the art would have been motivated to do this modification so that device functions may only be accessed by those by those who are responsible for those functions, as taught by Henneberry [0010-0012, 0093].
Regarding claim 8, the combination of Ramey, Saito, Alexandropoulos, Bugaris, Carney and Henneberry teaches all the limitations of the base claims as outlined above.  
Further, Henneberry teaches that a database comprises an association between the identity assigned permission level is determined based at least in part on an education level associated with the identity parameter, a training certificate associated with the identity parameter, a job role associated with the identity parameter, a job responsibility associated with the identity parameter, a number of years of experience associated with the identity parameter, a technical background associated with the identity parameter, or any combination thereof [0093 — 0093 — one user ID may allow the tripping of a breaker 130 associated with an IED 120, but not the adjustment of relay protection setting(s) of the IED 120.. the first, second and third user ID's allow secure access but also bars access to IED functionality outside of their responsibility (job responsibility)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos, Bugaris, Carney and Henneberry by incorporating the above limitations, as taught by Henneberry.  
.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramey, Saito, Alexandropoulos and Bugaris in view of Roopnarine et al. U.S. Patent Publication No. 20180114661 (hereinafter Roopnarine).
Regarding claim 15, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Saito teaches that the device comprises a status indicator configured to emit light in response to a control signal [0103-0104 — "Yes" or "No" signal; 0107-0109 —  sensor lock 10 shown in FIG. 1 can be provided with a warning mechanism like a buzzer, LED or other display device, light, etc. …   (by outputting a "No" signal), and to display a warning signal of the type mentioned earlier]. 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos and Bugaris, by incorporating the above limitations, as taught by Saito.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the lock status using known LED indicators that are easily read by an operator, potentially to confirm operational status in difficult lighting conditions.

However, Roopnarine teaches that the status indicator is disposed partially around the handle such that at least a portion of a circumference of the handle is disposed adjacent to the status indicator [0039-0041, Figs. 1 and 3 — Indicator mechanism 122 includes an indicator panel 124 and an indicator cover 126… the visible portion of indicator panel 124 includes indicators that are associated with positions of handle 112 — indicator panel 124 is around the circumference of the handle].
Ramey, Saito, Alexandropoulos, Bugaris and Roopnarine are analogous art.  Ramey, Bugaris and Roopnarine related to electrical control systems, particularly protection systems.  And Saito, Alexandropoulos and Bugaris are pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the combination of Ramey, Saito, Alexandropoulos and Bugaris, by incorporating the above limitations, as taught by Roopnarine.  
One of ordinary skill in the art would have been motivated to do this modification so that the status indicators are easily within the view of the operator when the handle is being utilized.  In addition it would be obvious to combine the known indicator placement of Roopnarine with the invention of Ramey, Saito, and Alexandropoulos to achieve the predictable result of breaker handle bordered by easily read status indicators.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramey, Saito, Alexandropoulos and Bugaris in view of Mittelstadt U.S. Patent Publication No. 20170098520 (hereinafter Mittelstadt).
Regarding claim 18, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Bugaris teaches receiving, from a sensor, a supply side status comprising an indication of a supply side voltage measurement [0107-0112, Figs. 24-27 — the controller can seek status from the voltage detector (sensor measurement)... if the panel is energized access can be denied or an additional set-of requirements can be incorporated into the controller logic to determine if access can be granted. For instance, energized work may be dependent on having additional documentation (approved energized work permit, completed job briefing, etc.)], wherein the electrical protection circuitry is configured to couple to a power supply, wherein the supply side status indicates whether the power supply is coupled to the electrical circuitry [0062-0063, Figs. 6-7 and 9-14 — FIG. 6 shows using separate monitors on both the line and supply side — three electrical lines are shown passing in and out of the electrical disconnect (protection circuitry) — an electrical disconnect (protection circuitry) within an electrical panel housing]; and transmitting the operational status to a computing device [0056 — This process may be microprocessor or controller-based ] configured to authenticate the operator to access the electrical circuitry based on the identity of the operator and the operational status [0107-0112 , Figs. 24-27 — The user presents his or her credentials to the reader. This process may include scanning a badge or fob, entering a PIN or password on a keypad, or presenting a fingerprint, among other methods. The systems completes the process to authenticate the credentials by validating them via the credential verification system whether it is internal to the controller or 
But the combination of Ramey, Saito, Alexandropoulos and Bugaris fails to clearly specify receiving a handle position status, wherein the handle position status is indicative of a position of the handle; determining an operational status of the electrical circuitry based at least in part on the supply side status and the handle position status.
However, Mittelstadt teaches receiving a supply side status, wherein the electrical circuitry housing comprises electrical circuitry configured to couple a power supply, wherein the supply side status indicates whether the power supply is coupled to the electrical circuitry [0028, Fig. 6 — circuit breaker 100 may communicate status information to the remote device 20, via the network 10. The status information may include a handle position status of the circuit breaker 100, e.g., ON, OFF or TRIPPED position (supply side status, coupled/not coupled), based on the determined position of the handle]; 
receiving a handle position status, wherein the handle position status is indicative of a position of the handle [0028, Fig. 6 — circuit breaker 100 may communicate status information to the remote device 20, via the network 10. The status information may include a handle position status of the circuit breaker 100, e.g., ON, OFF or TRIPPED position (supply side status, coupled/not coupled), based on the determined position of the handle; 0036 — the processor 150 
determining an operational status of the electrical circuitry based at least in part on the supply side status and the handle position status [0036 — the processor 150 may determine a position diagnostic status of the circuit breaker based on the determined current position of the handle 110. The processor 150 can compare the current position of the handle 110 to an expected position, and determine if the current position meets a threshold for normal operating parameters of the ON, OFF or TRIPPED position (supply side status). The processor 150 may identify an expected handle position from an operational history of the circuit breaker stored in a memory of the circuit breaker (e.g., an occurrence of a trip event)( supply side status)… processor 150 determines (i.e. diagnoses) that the circuit breaker 100 is not operating properly, e.g., is operating in an abnormal state].
Ramey, Saito, Alexandropoulos, Bugaris and Mittelstadt are analogous art.  Ramey, Bugaris and Mittelstadt related to electrical control systems, particularly protection systems.  And Saito, Alexandropoulos and Bugaris are pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the 
One of ordinary skill in the art would have been motivated to do this modification to determine if the circuit breaker is operating within normal parameters or has a problem, as taught by Mittelstadt [0006, 0036].
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramey, Saito, Alexandropoulos and Bugaris in view of Masters et al. U.S. Patent Publication No. 20190251765 (hereinafter Masters).
Regarding claim 19, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
But the combination of Ramey, Saito and Alexandropoulos fails to clearly specify authenticating the identity of the operator using two-factor authentication.
However, Masters teaches authenticating the identity of the operator using two-factor authentication [0015, 0032 — a first user may provide an associated access control system with two types of credentials uniquely identifying the user to the access control system in accordance with a multi-factor (e.g., two-factor) authentication requirement ].
Ramey, Saito, Alexandropoulos, Bugaris and Masters are analogous art.  Ramey, Bugaris and Masters related to electrical control systems, particularly protection systems.  And Saito, Alexandropoulos and Bugaris are pertinent to the problem being solved, see MPEP 2141.01(a).

One of ordinary skill in the art would have been motivated to do this modification to provide a higher level of security by requiring a second means of confirming an operator’s authorization.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramey, Saito, Alexandropoulos and Bugaris in view of Henneberry.
Regarding claim 20, the combination of Ramey, Saito, Alexandropoulos and Bugaris teaches all the limitations of the base claims as outlined above.  
Further, Saito teaches transmitting a signal to the electrical circuitry in response to the identity of the operator being authenticated [0085—0092 — the registered fingerprint database…  FIG. 3 starts processing when the DSP 12 receives the fingerprint pattern from the sensor unit A (authentication request)…  DSP 12 outputs a "Yes" signal if there is a match between the offered fingerprint code and one of the registered fingerprint codes (database), and a "No" signal if there is no match; 0101 — matching circuit B outputs a "Yes" signal and the pin 22 assumes Position 1 unlocking concerned object E; 0136-0143 — When the sensor A is pressed with the appropriate finger, when the door 45 is in the locked condition, the matching circuit B outputs a "Yes" signal and the control circuit C disengages the pin 22 from the hole 23. This in turn permits the turning of the lever 49, withdrawing the latch bolt 46 into the door and unlocking the door 45].

However, Henneberry teaches comprising transmitting a shut down signal to the electrical circuitry in response to the identity of the operator being authenticated, wherein the identity of the operator does not correspond to an authority for providing power to the electrical circuitry after the shutdown of the electrical circuitry [0093-0099 — one user ID may allow the tripping of a breaker 130 associated with an IED 120… A permissive signal may also be included in a user ID to enable access to IED functionality(s) only during certain time periods. This allows, for instance, a worker with a certain user ID to control a breaker 130 for load shedding (shutting down circuitry/load) …  A permissive signal included in a user ID may also allow access functions of the IED 120 only during certain power system site conditions. For instance, this disallows a worker with a user ID that enables secure access to the breaker control functionality from remotely energizing a circuit (does not have authority for providing power to the electrical circuitry after shutdown) via the central controller 100 by closing a breaker 130].
Ramey, Saito, Alexandropoulos, Bugaris and Henneberry are analogous art.  Ramey, Bugaris and Henneberry related to electrical control systems, particularly protection systems.  And Saito, Alexandropoulos and Bugaris are pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electrical system, as taught by the 
One of ordinary skill in the art would have been motivated to do this modification so that device functions may only be accessed by those by those who are responsible for those functions and to, for example, protect the safety of a service worker, as taught by Henneberry [0010-0012, 0093-0099].
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119